UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6777


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS MCKINNLEY FRIEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:99-cr-00201-DGL-2)


Submitted:   September 28, 2010           Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis McKinnley Friend, Appellant Pro Se. David Novak, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis McKinnley Friend appeals the district court’s

order denying his motion to reconsider the court’s order denying

his   request   for     transcripts   at   government    expense.      We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Friend, No. 3:99-cr-00201-DGL-2 (E.D. Va. Apr. 12,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before   the    court    and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2